SULLIVAN, J.
This is an appeal from a judgment of the district court confirming generally and specifically all acts and things done and performed by the board of county commissioners in the organization of the Sunnyside Irrigation District situated in "Washington county, and all acts and things done and performed by said district, and its board of directors, from the filing of the petition for the organization of said district up to the date of the filing of the petition for the confirmation of the organization of said district.
The petition for the confirmation of said district sets forth specifically the acts and things done in the organization of said district and the voting of $565,000 in bonds on said district, the amount determined to be necessary to carry out the said district’s plans. A demurrer to the petition was filed and overruled by the court and judgment of confirmation entered. Counsel for appellant assigns no specific errors of the trial court in its procedure or judgment, and it was conceded by counsel for respective parties that the irrigation district law has been complied with in every particular in the organization of said district and in the voting of said bonds. That being true, for the purposes of this case this court holds that all of the proceedings required by law to be taken and done in the organization of said district and in voting said bonds have been done, and that the judgment of confirmation entered by the district court must be sustained and the judgment affirmed, and it is so ordered, with costs in favor of the respondent.
Stewart, C. J., concurs.